DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed July 25, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received July 25, 2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations: "the outside" in line 5 (suggest amending “the” to “an”); “the side surface” in line 8.  Claim 1 previously recites “at least one of two 
Claim 1 is further unclear with respect to the battery cell mounting part when connected to two opposing side surfaces.  It would appear that the claim recites a single mounting part in connection with either one side or two opposing side surfaces of the interface box.  However, the disclosure teaches of respective battery cell mounting parts on respective sides of the interface box.  For example, in Figs. 1-3, it is clear that the each stack of batteries on a given side of the interface box 2 has a respective and distinct battery mounting structure 3/4 for each cell set provided on each opposing side of the interface box 2.  Therefore, when battery cells are mounted on two opposing side surfaces of the interface box, two battery cell mounting parts, each one corresponding to a given side surface, are provided rather than a single battery cell mounting part as recited in claim 1.    If the claims are amended to clarify the number of battery cell mounting parts to be more than one, the remainder of the claims should be reviewed with respect to the term “battery cell mounting part”.  For example, if claim 1 were to be amended to recite respective cell mounting parts when present on two opposing side surfaces of the interface box, subsequent recitation to “the battery cell mounting part” may be indefinite as the claims might then recite plural cell mounting parts.
Claim 2 is indefinite with respect to the battery mounting part(s) for the same reason discussed in the previous paragraph. As it would appear that a respective battery cell mounting part is connected to a respective side surface of the two opposing side surfaces and not a single mounting part.
Claim 3 recites the limitation "the side surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As discussed above, when a battery mounting part is connected to two opposing side surfaces in claim 1, the singular form of “the side surface” in claim 3 is unclear as to which side surface(s) the limitation of claim 3 is referring to.  In addition, claim 3 now recites plural interface boxes as a plurality of the interface boxes (thereby having the previously claimed structure of the interface box of claim 1).  The recitation of “the side surface connected with the battery cell mounting part” (singular) is unclear as to which side surface(s) the claim is referring to (one or two sides surfaces of one interface box or any combination of side surfaces for the plurality of interface boxes).  Clarification is respectfully requested.
Claim 3 is further unclear with respect to the connection of plural interface boxes to a singular battery cell mounting part as well as connected to each other.  First it is unclear how plural interface boxes can be connected both to the battery cell mounting part (part 3 of the disclosed invention) and other interface boxes 2.  The closest the disclosure appears to teach of is plural interface boxes 2 connected to one another, but in such a configuration, each individual interface box 2 is connected to distinct battery cells and distinct battery cell mounting parts 3.  Accordingly it is not clear how plural interface boxes can be connected to the same battery cell mounting part of claim 3 and then also be connected to each other at any outer surface other than the side surface connected with the battery cell mounting part.  

Claim 4 recites the limitation "the interface box " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 recites a plurality of interface boxes and the singular form of “the interface box” in claim 4 is unclear as to which interface box(es) the limitation of claim 4 is referring to.  In addition, claim 4 recites plural interface boxes as a plurality of the interface boxes (thereby having the previously claimed structure of the interface box of claim 1).  The recitation of “the side surface connected with the battery cell mounting part” (singular) is unclear as to which side surface(s) the claim is referring to (one or two sides surfaces of one interface box or any combination of side surfaces for the plurality of interface boxes).  Finally, claim 4 is unclear with respect to “the interface box” (singular) having the connection part therein for connecting the interface boxes (“the interface box” at line 1 of claim 4 with the remaining interface boxes, all connected to “the interface box” at line 1 of claim 4).  It does not appear that one interface box 2 has a connection part which connects the interface box to the remainder of the plurality of interface boxes of claim 4, but rather that each interface box has a respective connection part which connects to an adjacent interface box.  Claims 5-7 are dependent upon claim 4 and indefinite for at least the same reasons.  Clarification is respectfully requested.
Claim 5 recites the limitations "the power interface part" in line 2 and “the temperature control solution interface part” at line 2.  There is insufficient antecedent basis for these limitations in the claim as claim 5 recites a plurality of the interface boxes and it is unclear which power interface part(s) and/or which temperature control solution interface part(s) the terms "the power interface part" in line 2 and “the temperature control solution interface part” at line 2 are referring to as there are plural interface boxes each having in interface part and temperature control solution interface part and therefore plural "the power interface parts" and “the temperature control solution interface parts” in the context of the claim.
Claim 6 recites the limitation "the interface box " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 recites a plurality of interface boxes and the singular form of “the interface box” in claim 6 is unclear as to which interface box(es) the limitation of claim 6 is referring to.  This renders the scope of claims 6-7 unclear as to whether the term and corresponding limitations therein are meant to be directed to a single interface box or the each interface box of the plurality.  
Claim 9 is further unclear with respect to the connection of plural interface boxes to a singular battery cell mounting part as well as connected to each other.  First it is unclear how plural interface boxes can be connected both to the battery cell mounting part (part 3 of the disclosed invention) and other interface boxes 2.  The closest the disclosure appears to teach of is plural inter face boxes 2 connected to one another, but in such a configuration, each individual interface box 2 is connected to distinct battery cells and distinct battery cell mounting parts 3/4.  Accordingly it is not clear how plural interface boxes can be connected to the same battery cell mounting part of claim 9 and then also be connected to each other at any outer surface other than the side surface connected with the battery cell mounting part.    Claim 10 is dependent upon claim 9 and is indefinite for at least the same reasons.  
	Claims 11-13 are indefinite when the battery cell mounting part is connected to two opposing side surfaces in the construct of claim 1.  As previously discussed, when batteries are mounted on the opposing side surfaces of a given interface box 2, the batteries on each side of the interface box 2 are given respective and distinct battery cell mounting structures 3/4 and not a single common battery cell mounting part.  The language of claim 11 is such that it appears to recite that a battery cell mounting part (singular form) having the structure therein can be used on opposing sides when this is not the case.   Applicant is advised to amend the number of battery cell mounting parts and components associated with each mounting part (for example, each mounting part has distinct end plates, not one battery cell mounting part having an end plate all referenced in singular form as claimed) to be consistent with one and two opposing sides as necessary.  
Claim 11 recites the limitation "the battery cell mounting part" in line 2 and “the battery cell group” in line 4 for those instances when, in claim 1, battery cell mounting parts 3/4 are provided on opposing side surfaces of a given interface box 2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, when plural cell stacks are mounting on two opposing side surfaces of an interface box in claim 1, the battery cell mounting structure of claim 11 is not for all cells but is a mounting structure for each array of cells provided on a given opposing surface of the interface box (see Fig. 2).  Therefore, the invention of claim 11 is unclear as to the structure therein when two stacks of batteries are provided to a given interface box.
Claim 12 recites the limitation "the side surface of the interface box connected with the battery cell mounting part" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim particularly when, in accordance with the scope of claim 1, battery mounting occurs on two opposing side surfaces of a given interface box.  When plural cell stacks are provided with respect to an interface box and provided on distinct opposing side surfaces of an interface box, the singular limitations of claim 12 are then unclear as to which side surface(s) and which battery cell mounting structure the invention of claim 12 is referring to.  
Claim 14 recites the limitation "the side surface of the interface box" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as, when battery cells are provided on two opposing side surfaces of the interface box it is unclear which side surface the term “the side surface” of claim 14 is referring to.  
The term "a certain magnitude" in claim 19 is a relative term which renders the claim indefinite.  The term "a certain magnitude" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Neither the claims nor the disclosed invention give any guidance as to what the load amounts are which would define the “certain magnitude” load of claim 19.  Claim 20 is dependent upon claim 19 and rejected for the same reasons.
Claim 19 further recites the term “preferentially” which is a term synonymous with terms including “preferably” which render the scope of the claim in definite.  It is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
It is noted that given the number of components which can be recited in singular and plural form, the claims are replete with inconsistencies with the claimed components, particularly when plurals are encompassed.  As such, the number and relationship of limitations to singular terms is unclear throughout for those examples discussed above.  Furthermore, it is noted that the use of singular terms for describing plural of the same component is likewise confusing.  For example, the recitation of “the battery cell mounting part” in singular form throughout the claims, when it appears that, when for cells provided on opposing sides of a single interface box, respective battery cell mounting parts are provided (plural) rather than a single battery cell mounting part.  
Therefore the claims are replete with 112 issues as exemplified above and Applicant is advised to carefully review any subsequent claim amendments for consistency with singular and plural terms throughout the claim set.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/522622 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Application No. 16/522622 claims: a vehicle battery device comprising: a battery cell mounting part accommodating a battery cell group constituted by a plurality of laminated battery cells and having a temperature control solution passage through which a temperature control solution can circulate along a lamination direction of the battery cells; and an interface box integrating connection functions between the battery cell mounting part and the outside, wherein the battery cell mounting part is connected to at least one of two opposing side surfaces in an outer surface of the interface box; the interface box has, on any outer surface other than the side surface connected with the battery cell mounting part, a power interface part transmitting and receiving electricity and a temperature control solution interface part transmitting and receiving the temperature control solution; the battery cell group of the battery cell mounting part is electrically connected to the power interface part; and the temperature control solution passage of the battery cell mounting part is connected to the temperature control solution interface part so as to be capable of circulating the temperature control solution (see claims 1, 2, 5 and 18 as applied to instant claim 1).
Claim 17 corresponds to instant claim 2. Claim 1 includes the limitations of claims 3 and 4 with respect to the claimed plurality of interface boxes being connected to each other (claim 1 as applied to instant claim 3) including a connection part (claim 1 as applied to instant claim 4).  Claims 1-4 reasonably teach the connection part of claim 5 and the concept of providing the power interface part or temperature solution interface part as the corresponding connection feature would have been well within the skill of the ordinary worker in the art to provide for both conduits for passing an electrical feature and/or coolant feature through the connected interface boxes while using the same features as an integral structure for connecting the interface boxes together (as applied to claim 5).  Claim 3 corresponds to instant claim 6.  Claim 4 corresponds to instant claim 7.  Claim 6 corresponds to instant claim 8. Claim 7 corresponds to instant claim 11.  Claim 8 corresponds to instant claim 12.  Claim 9 corresponds to instant claim 13.  Claim 10 corresponds to instant claim 14.  Claim 11 corresponds to instant claim 15.  Claim 12 corresponds to instant claim 16.  Claim 13 corresponds to instant claim 17.  Claim 14 corresponds to instant claim 18.  Claim 15 corresponds to instant claim 19.  Claim 16 corresponds to instant claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524154 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Application No. 16/522622 claims: a vehicle battery device comprising: a battery cell mounting part accommodating a battery cell group constituted by a plurality of laminated battery cells and having a temperature control solution passage through which a temperature control solution can circulate along a lamination direction of the battery cells; and an interface box integrating connection functions between the battery cell mounting part and the outside, wherein the battery cell mounting part is connected to at least one of two opposing side surfaces in an outer surface of the interface box; the interface box has, on any outer surface other than the side surface connected with the battery cell mounting part, a power interface part transmitting and receiving electricity and a temperature control solution interface part transmitting and receiving the temperature control solution; the battery cell group of the battery cell mounting part is electrically connected to the power interface part; and the temperature control solution passage of the battery cell mounting part is connected to the temperature control solution interface part so as to be capable of circulating the temperature control solution (see claims 1, 7, 10 as applied to instant claim 1).
Claim 18 corresponds to instant claim 2.  Claim 12 corresponds to instant claim 3.  Claim 13 corresponds to instant claim 4.  Claim 14 corresponds to instant claim 5.  Claim 15 corresponds to instant claim 6.  Claim 16 corresponds to instant claim 7.  Claim 17 corresponds to instant claim 8. Claim 19 corresponds to instant claim 9.  Claim 20 corresponds to instant claim 10.  Claim 1 includes limitations that correspond to instant claim 11.  Claim 2 corresponds to instant claim 12.  Claim 11 corresponds to instant claim 13.  Claim  7 corresponds to instant claim 14.  Claim 8 corresponds to instant claim 15.  Claim 9 corresponds to instant claim 16.  Claim 3 corresponds to instant claim 17.  Claim 4 corresponds to instant claim 18.  Claim 5 corresponds to instant claim 19.  Claim 6 corresponds to instant claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al. (U.S. Patent No. 8,691,416).
	Carroll discloses a vehicle battery device (col. 1, ll. 5-10 and references below) comprising: a battery cell mounting part 12 accommodating a battery cell group constituted by a plurality of laminated battery cells 32 and having a temperature control solution passage (fluid cooling loop) through which a temperature control solution can circulate along a lamination direction of the battery cells; and an interface box 14 integrating connection functions between the battery cell mounting part and the outside, wherein the battery cell mounting part 12 is connected to at least one side surfaces in an outer surface of the interface box 14; the interface box 14 has, on any outer surface other than the side surface connected with the battery cell mounting part 12, a power interface part 20b/20c transmitting and receiving electricity and a temperature control solution interface part 22b/22c transmitting and receiving the temperature control solution; the battery cell group 32 of the battery cell mounting part 12 is electrically connected to the power interface part 20b/20c via electrical connecting region 20a; and the temperature control solution passage (fluid cooling loop) of the battery cell mounting part 12 is connected to the temperature control solution interface part 22b/22c via region 22a so as to be capable of circulating the temperature control solution (Fig. 2 as applied to claim 1).
A plurality of interface boxes 14 are connected to each other on a surface other than the surface where the battery cells 12 are connected (Fig. 1 as applied to claim 3).
Connection parts 22c and 20c are provided on each interface box 14 for connecting adjacent interface boxes 14 (Figs. 1-3, as applied to claim 4).
The connections pars 22c are to the temperature control solution interface and the connection parts 20c are to the power interface part (Figs. 1-3 as applied to claim 5).
	With either 20c or 22c being the connection part, the remaining part of the pair as well as part 24c can effectively function as a feature for positioning the interface boxes (Figs. 1-3 as applied to claim 6).
	The temperature control solution interface parts 22b or 22c are arranged offset from the power interface parts 20b or 20c and depending on the orientation that one views the interface box of Carroll can be held to be arranged below the power interface part or spaced apart from the power interface part in a horizontal direction (noting that the terms below and horizontal are relative depending on how one looks at the system of Carroll, as applied to claim 8).
	Each interface box 14 includes respective openings 20a for electrical wiring between the battery cell mounting part 12 and the interface box 14 and a temperature control solution opening 22a communicable with the temperature control solution passage of a respective battery cell mounting part 12 (Figs. 1-3 as applied to claim 14).
	The temperature control solution opening 22a is provided in a position corresponding to the end opening part of the temperature control solution passage of the battery cell where the battery cell mounting part 12 and the interface box 14 are adjacent to one another (Fig. 1 as applied to claim 15).
	The battery cell mounting part 12 has a space part where the ends of the electrical wires from the interface box 14 are arranged and the wiring openings are provided in a position corresponding to the space part of the battery cell mounting part (Fig. 1 as applied to claim 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carrol et al. (U.S. Patent No. 8,691,416) as applied to claim 1 above, and further in view of either Lee et al. (U.S. Patent Application No. 2016/0134000), Aoki (U.S. Patent Application No. 2012/0028099) or Lohr et al. (U.S. Patent Application No. 2016/0315298).
Carroll does not teach of battery cell groups disposed on two opposing side surfaces of a respective interface box.
The concept of providing or designing battery cell arrays wherein cells are provided on opposing sides of a common interface box has long since been known in the art and would have been well within the skill of the ordinary worker in the art, in the least as a design choice for designing and orienting components with respect to one another in light of the intended application.
For example, various prior art references teach of a common interface box disposed central to two opposing battery cell groups (see Fig. 7 of Lee; Fig. 2 of Aoki or Figs. 2-3 of Lohr).  
It was commonly known in the art for vehicle battery arrays to be designed such wherein the interface box between adjacent cells was mounted to two cell sets on opposing surfaces of the interface box and the modification of Carroll to have such a design and modification of the interface box components to provide for cell sets on both opposing sides of a given interface box would have been of routing knowledge in the art and configured for design consideration to a vehicle system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (U.S. Patent No. 8,691,416) as applied to claim 6 above, and further in view of Heichal et al. (U.S. Patent Application No. 2010/0112843).
Carroll does not teach of one of the protruding portions 20c, 22c or 24c protruding more than any other.
Heichal taught that it was known in the art to provide mating features of a battery system coupled to a mounting component to have different heights to provide for proper alignment and coupling of the battery to an adjacent component (para. [0137]).
 Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the various protrusions of Carroll to have different height, shapes, design to provide for proper alignment and coupling of the battery to an adjacent component. 
Allowable Subject Matter
Claims 9-13 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 9-10, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the vehicle battery device of at least claim 9 including all of the features of claim 1, further comprising a plurality of interface boxes along with the storage body recited therein.
With respect to claims 11-13, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the vehicle battery device of at least claim 11 including all of the features of claim 1, further comprising the battery cell mounting part including an end plate and the battery cell group being compressed and sandwiched between the side surface of the interface box and the end plate in the lamination direction of the battery cells.
With respect to claims 17-18, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the vehicle battery device of at least claim 17 including all of the features of claim 1, further comprising the interface box having a beam part extending between two opposing side surface.
With respect to claims 19-20, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the vehicle battery device of at least claim 19 including all of the features of claim 1, further comprising the fragile part disposed between two opposing side surfaces of the interface box that is broken or deformed when a sufficient force is applied to the interface box.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725